DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on November 1, 2021. 
Claims 1, 8, 11-12, 17, and 19-20 have been amended. 
Claims 4 and 16 have been canceled. 
Claims 1-3, 5-15, and 17-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed November 1, 2021, with respect to specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant has corrected the claim language that the specification did not provide proper antecedence for. 
Applicant’s arguments, see Pg. 9, filed November 1, 2021, with respect to claims 4, 12-15 and 17-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has cancelled claim 4 and has corrected the indefinite issues found in claims 12-15 and 17-20.
Applicant’s arguments, see Pg. 10-12, filed November 1, 2021, with respect to claims 1-3, and 5-11 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has amended claim 1 to include the allowable subject matter 
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. Regarding claim 12, Applicant states that the claim has been amended to include the limitation “while controlling the x-ray source and the x-ray detector of the mobile x-ray imaging system to image the subject, controlling the one or more motors to adjust the positions of the one or more components to dynamically rotate the x-ray source and the x-ray detector around a point different from the isocenter of the mobile x-ray imaging system” which is in part supported by claim 17. However, the Applicant fails to provide arguments how the amended limitation overcomes the prior art of record. The indicated allowable subject matter recited in claim 17 is different from amended claim 12. Kalenders teaches “controlling the one or more motors to adjust the positions of the one or more components to dynamically rotate the x-ray source and the x-ray detector around a point different from the isocenter of the mobile x-ray imaging system” in [0040]. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5, the claim recites “the torque balancing system comprises a counterweight system” which recites an embodiment not that is not adequately described in the specification. Claim 1 recites that the torque balancing system comprises a plurality of springs. In [0037], the torque balancing system includes counterweight and springs. However, the torque balancing system including both a plurality of spring and counterweights is not adequately described by the specification. In remarks filed with amendment filed on June 30, 2021, Applicant states that “different embodiments of the torque balancing system are claimed in claims 4 and 5”. The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the torque balancing system comprises a plurality of springs” which renders the claim indefinite. The element “the torque balancing system” lacks antecedence and is recited passively. The claim fails to properly introduce “a torque balancing system” and fails to particularly point out whether or not the torque balancing system is part of the claimed invention. The Examiner has interpreted the limitation as “a torque balancing system configured to counter static torques generated by a configuration of the at least three links of the robotic arm, the gantry and the base; wherein the torque balancing system comprises a plurality of springs, each spring configured to apply a balancing torque near a corresponding rotational joint of the at least three links of the robotic arm, the gantry, and the base”. Applicant is advised to amend claim 1 to include the limitations of claim 4. Claims 2, and 6-11 are rejected by virtue of their dependency.
Regarding claim 3, the claim recites “further comprising a torque balancing system” which renders the claim indefinite. Claim 1 recites “the torque balancing system comprises a plurality of springs” which claim 3 relies upon. The claim fails to particularly point if the torque balancing system is same or different from the torque balancing system recited in claim 1. Claim 5 is rejected by virtue of its dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 105011957; All notations directed to translated Wu) in view of Chen (U.S. 2007/0268994)  and Kalender (U.S. 2008/0075225).
Regarding claim 12:
Wu discloses a method for a mobile x-ray imaging system, comprising: 
calculating position adjustments to one or more components of the mobile x-ray imaging system (Translated Wu; [0047]-[0048], positional adjustments); 
controlling one or more motors (Translated Wu; [0042], drive motors) to adjust positions of the one or more components to align an isocenter of the mobile x-ray imaging system with the desired isocenter position (Translated Wu; [0047]-[0048], robot platform is moved to imaging center);
controlling an x-ray source and an x-ray detector of the mobile x-ray imaging system to image a subject (Translated Wu; [0047]-[0048], imaging operation using image devices).
However, Wu fails to disclose receiving an indication of a desired isocenter position,  wherein controlling the one or more motors to adjust the positions of the one or more components includes controlling the one or more motors to adjust a position of a carrier coupled to a C-shaped gantry of the mobile x-ray imaging system along a gantry track, while controlling the one or more motors to rotate the carrier relative to a first link of a robotic arm coupled to the carrier; and while controlling the x-ray source and the x-ray detector of the mobile x-ray imaging system to image the subject, controlling the one or more motors to adjust the positions of the one 
Kalender teaches receiving an indication of a desired isocenter position ([0034]-[0036], isocenter selected by user), 
while controlling the x-ray source and the x-ray detector of the mobile x-ray imaging system to image the subject ([0031], Imaging as the C-arm rotates), controlling the one or more motors[0040], C-arm and support frame are positioned using positioning motors) to adjust the positions of the one or more components ( [0040], C-arm and support frame are positioned using positioning motors) to dynamically rotate the x-ray source and the x-ray detector ([0040], C-arm and support frame positioned using positioning motors) around a point (Fig. 1, rotation about C) different from the isocenter (Fig. 12-3, I1 and I2)of the mobile imaging system.
Chen teaches wherein controlling the one or more motors to adjust the positions of the one or more components ([0018]-[0020], motor controls C-arm movement) includes controlling the one or more motors to adjust a position of a carrier ([0018]-[0020], controlling motors for C-arm movement) coupled to a C-shaped gantry of the mobile x-ray imaging system along a gantry track ([0014], C-arm slides along drive assembly), while controlling the one or more motors to rotate the carrier relative to a first link of a robotic arm coupled to the carrier ([0018]-[0020], controlling motors for C-arm movement).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.

Regarding claim 13:
The combination of Wu, Chen, and Kalender discloses the method of claim 12, wherein the one or more motors (Kalender; [0040], C-arm is positioned using positioning motors) are controlled simultaneously to simultaneously adjust the positions of the one or more components (Kalender; [0040], C-arm is position using positioning motors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 14:
The combination of Wu, Chen, and Kalender discloses the method of claim 12, wherein the position adjustments (Kalender; [0040], C-arm is positioned using positioning motors) are calculated according to a current isocenter position and the desired isocenter position (Kalender; [0035]-[0040], positioning adjustments based on current position and desired isocenter)
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Regarding claim 15:

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Wu with the control technique taught by Kalender in order to reduce the amount of radiation absorbed by the patient (Kalender; [0026]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d.
Allowable Subject Matter
Claims 17-20 are allowable.
Claims 1-3, and 5-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Wu (CN 105011957; All notations directed to translated Wu) Chen (U.S. 2007/0268994), and Kalender (U.S. 2008/0075225).
Regarding claim 1, as best understood:
Wu discloses a system, comprising: 

a carrier (Translated Wu; [0038], Arc track drive) coupled to the gantry (Translated Wu; [0038], Arc track drive connected to image body and robot platform) and configured to rotate the gantry relative to the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion); and
 a robotic arm (Fig. 1, 2) coupling the carrier to a base (Fig. 1, 8), the robotic arm comprising at least three links (Fig. 1, robot arm 2 has multiple links) and four joints (Translated Wu; [0036], six rotary joints), wherein a joint  (Translated Wu; [0036], six rotary joints) of the robotic arm coupling the carrier to a link of the robotic arm is configured to rotate the carrier relative to the link in a plane perpendicular to the first plane (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion);
a controller (Translated Wu; [0054], control system) configured with instructions in non-transitory memory that when executed causes the controller to:
 control the x-ray detector and the x-ray source to image a subject (Translated Wu; [0047]-[0048], imaging),
a torque balancing system (translated Wu; [0039]) configured to counter static torques generated by a configuration of the at least three links of the robotic arm, the gantry and the base.
 Chen teaches rotate the gantry along a gantry track in a first plane relative to the carrier ([0014], C-arm slides along drive assembly).
Lurz teaches while controlling the x-ray detector (Fig. 1, 7a) and the x-ray source (Fig. 1, 7b) to image the subject ([0025], imaging), simultaneously control the carrier (Fig. 1, 6) to rotate 
However, the combination of Wu, Chen, and Lurz fails to disclose wherein the torque balancing system comprises a plurality of springs, each spring configured to apply a balancing torque near a corresponding rotational joint of the at least three links of the robotic arm, the gantry, and the base.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 2-3, and 5-11 are indicated as allowable if rewritten to overcome the 112(b) rejection above.
Regarding claim 17:
Wu discloses a system, comprising: 
a C-shaped gantry (Translated Wu; [0041], C-shaped arm) with an x-ray source (Fig. 1, 41) and an x-ray detector (Fig. 1, 42) mounted thereon;
 a carrier (Translated Wu; [0038], arc track) coupled to the C-shaped gantry (Translated Wu; [0038], arc track attached to robotic arm) and configured to translate the C- shaped gantry relative to the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion);
 a first link of a robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the carrier at a first joint (Translated Wu; [0043], six joints);

a third link of the robotic arm (Fig. 1, robotic arm 2 has multiple links) coupled to the second link at a third joint (Translated Wu; [0043], six joints);
a mobile base (Translated Wu; [0042], mobile platform) coupled to the third link at a fourth joint (Translated Wu; [0043], six joints);
a controller (Translated Wu; [0054], control system) configured with instructions in non-transitory memory that when executed causes the controller to:
control the carrier (Translated Wu; [0055]-[0057], arc shaped guide rail and C-arm moved in a circular motion), the first link, the second link, the third link, and the mobile base (Translated Wu; [0048], mobile platform moved) to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position (Translated Wu; [0048], mobile platform moved to new imaging center),
control the x-ray source and the x-ray detector to image a subject (Translated Wu; [0047]-[0048], imaging operation using image devices).
Chen teaches carrier (Fig. 1, 27) configured to translate the C-shaped gantry relative to the carrier along a gantry track ([0014], C-arm slides along drive assembly).
Lurz teaches the carrier (Fig. 1, 6) rotatable at the first joint (Fig. 1, joint between arm 5 and interface 6) in a first plane relative to the first link (Fig. 1, rotation A6)
the first link (Fig. 1, arms 3-5) rotatable at the second joint relative to the second link in a second plane perpendicular to the first plane (Fig. 1, rotations A1-A5); 
the second link (Fig. 1, arms 3-5) rotatable at the third joint relative to the third link in the second plane (Fig. 1, rotations A1-A5);

control the carrier, the first link, the second link, the third link, and the mobile base to adjust an isocenter of the x-ray source and the x- ray detector to the desired isocenter position ([0024]-[0027], robotic arm movement controlled).
Kalender teaches a controller (Fig. 1, 1) configured with instructions in non-transitory memory that when executed causes the controller to:
receive a desired isocenter position ([0034]-[0036], isocenter selected by user).
However, the combination of Wu, Chen, Lurz, and Kalender fails to disclose while controlling the x-ray source and the x-ray detector to image the subject, control the carrier, the first link, the second link, the third link, and the mobile base to dynamically rotate the x-ray source and the x-ray detector around a point different from the isocenter of the system.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18-20 are indicated as allowable by virtue of their dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884